Citation Nr: 0521611	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to an increased evaluation for service-
connected psoriasis, evaluated as 10 percent disabling prior 
to August 30, 2002, and as 30 percent disabling from August 
30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In May 1999, the RO, in pertinent 
part, denied entitlement to an evaluation in excess of 10 
percent for psoriasis.  In September 1999, the RO, in 
pertinent part, granted service connection for tinnitus, and 
assigned a 10 percent initial evaluation.  A Board decision 
issued in August 2001 denied an evaluation in excess of 10 
percent for tinnitus or psoriasis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, following an April 2003 order in which the 
Court vacated and remanded the Board's August 2001 decision, 
the Board Remanded the claims.  On Remand, the initial 
evaluation for psoriasis was increased to 30 percent, 
effective August 30, 2002.  However, as this increased 
initial evaluation is not the maximum schedular evaluation 
available, this issue remains in contention.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The claims now return to the 
Board.

The Board notes that the Court issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  

The claim for an initial evaluation in excess of 10 percent 
for tinnitus on appeal in this case was submitted prior to 
June 2003, and is thus subject to the stay based on the 
Court's decision in Smith.  Therefore, the Board has not 
adjudicated the claim for an initial evaluation in excess of 
10 percent for tinnitus at this time.  Once a final decision 
is reached on appeal in the Smith case, the adjudication of 
any tinnitus cases that have been stayed will be resumed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  Prior to August 30, 2002, during the pendency of this 
claim, the veteran's service-connected psoriasis was 
manifested by erythematous, scaly plaques, most frequently on 
his elbows, scalp, or knees, so that he was never "itch-
free, "and required topical treatment with a variety of 
medications, generally twice daily, including topical 
treatment with corticosteroids, but was not manifested by 
exfoliation, extensive crusting, extensive lesions, or marked 
disfigurement.

3.  From August 30, 2002, the veteran's service-connected 
psoriasis has been manifested by erythematous, scaly plaques 
on his elbows, scalp, and knees, affecting up to five percent 
of the body or 10 percent of the exposed surfaces, and has 
required topical treatment, generally twice daily, including 
topical treatment with corticosteroids, but is not manifested 
by extensive lesions, marked disfigurement, exceptional 
repugnance, or systemic manifestations, and has not required 
systemic corticosteroids or immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 30 percent evaluation for service-connected 
psoriasis, but no higher evaluation, were met prior to August 
30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7806, 7816 
(2002, as in effect prior to August 30, 2002).

2.  The criteria for an evaluation in excess of 30 percent 
for psoriasis from August 30, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Codes 7806, 7816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Thus, although this claim was submitted in 
1998, prior to the enactment of the VCAA, there is no final 
decision yet as to the claim, and the VCAA is applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
Since this claim was submitted prior to enactment of the 
VCAA, the Board notes that the May 1999 rating decision, a 
September 1999 statement of the case (SOC), and a February 
2000 supplemental statement of the case (SSOC) described the 
criteria for evaluation of psoriasis, as in effect at that 
time.  The veteran testified at a personal hearing conducted 
in November 1999.  

The RO issued a letter in November 2002 which advised the 
veteran specifically of the enactment of the VCAA, of the 
evidence required to substantiate a claim for a higher 
evaluation for a service-connected disability, and advised 
the veteran generally of the duties owed to him by VA under 
the VCAA.  The letter also specifically advised the veteran 
of the evidence that VA would assist him to obtain, and 
advised the veteran of his responsibility to identify or 
submit evidence.  The letter advised him that he had up to 
one year to submit evidence.  

The rating decision issued in February 2003 advised the 
veteran of the criteria for an evaluation in excess of 10 
percent for psoriasis, and specially advised the veteran that 
the criteria for evaluating skin disorders had been revised, 
effective August 30, 2002.  The rating decision set out the 
revised rating criteria for 10 percent and 30 percent 
ratings.  

In March 2003, the RO issued a SSOC which included the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  

In June 2004, the Appeals Management Center (AMC) issued a 
letter which specifically advised the veteran of the status 
of his appeal for an increased evaluation for psoriasis, and 
advised the veteran generally of the duties owed to him by VA 
under the VCAA.  The letter also specifically advised the 
veteran of the evidence that VA would assist him to obtain, 
and advised the veteran of his responsibility to identify or 
submit evidence.  The letter advised him that he had up to 
one year to submit evidence.  

Thereafter, a February 2005 rating decision advised the 
veteran of the additional evidence obtained, and a February 
2005 SSOC advised the veteran of the full text of the 
diagnostic code governing evaluation of eczema, 38 C.F.R. 
§ 4.118, DC 7806, as in effect when the veteran submitted his 
claim, and the full text of that Diagnostic Code as revised 
effective August 30, 2002.  The February 2005 SSOC again 
advised the veteran of the complete text of 38 C.F.R. § 3.159 
as revised to implement the VCAA.

As discussed below, the veteran was afforded VA examinations 
of the skin in 1999 2002, and June 2004.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim 
after enactment of the VCAA.  Although a full year has not 
elapsed since the veteran most recently received notice of 
the provisions of 38 C.F.R. § 3.159, the Board is not 
precluded on that basis from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  The Board notes that the veteran 
could not receive notice of the provisions of the VCAA prior 
to initial adjudication of the claim addressed in this 
decision, as the VCAA had not yet been enacted, but the 
veteran did receive notice of the enactment of the VCAA prior 
to readjudication of the claim in February 2005.  

In particular, the Board notes that the briefs and other 
filings before the Court, as well as the vacated Board 
decision, clearly discussed the VCAA.  Moreover, the 
multiple notices provided to the appellant, including 
the full text of 38 C.F.R. § 3.159, have satisfied the 
duty to notify the veteran of each and every provision 
of the VCAA.  The current decision in Pelegrini II noted 
that a VCAA notice consistent with 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  As the Board has noted 
above, the appellant has been afforded numerous 
opportunities to submit additional evidence, and notice 
of the complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  The Board finds that the 
requirements set forth in Pelegrini II have been 
satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005).  In 
particular, the communications to the veteran in the nearly 
five years since the enactment of the VCAA, including the 
submissions during the veteran's appeal to the Court, have 
provided the veteran with the information necessary to notify 
him of the types of evidence that might be relevant to his 
claim, the criteria used to evaluate the claim, his 
responsibility to identify evidence, and other information 
regarding notice and duty to assist under the VCAA.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Factual background

By a rating decision issued in December 1971, the veteran was 
granted service connection for psoriasis, trunk, knees, and 
elbows, and that disability was evaluated as 10 percent 
disabling, under DCs 7816-7806.

Private clinical records dated in October 1998 and March 1999 
are devoid of discussion of the veteran's service-connected 
psoriasis.

On VA examination conducted in February 1999, the veteran's 
psoriatic lesions were quiescent.  The veteran reported that, 
as recently as two months earlier, those lesions had been 
very active.  There were small psoriatic lesions, mostly in 
the inactive state, particularly prominent over the olecranon 
processes.

VA outpatient clinical records dated in October 1999 describe 
the veteran's psoriasis as improved.

At his November 1999 personal hearing, the veteran testified 
that he often had active lesions on his face or scalp, and he 
testified that these lesions made him feel self-conscious.  
He further testified that he always had some areas of 
flaking, itching skin, and that he was never itch-free.  He 
testified that the itching was the most disabling aspect of 
the service-connected psoriasis.

VA outpatient treatment records from December 2000 to 
February 2001 reflect that Triamincolone, a topical ointment 
with 0.1 percent hydrocortisone, was prescribed.  February 
2001 outpatient treatment notes disclosed that the veteran 
was using Kenalog (another brand name for hydrocortisone 
ointment) on his knees, elbows, and hands two to three times 
per day.  He was satisfied with the control, stating that his 
skin was very good for wintertime.  The provider stated that 
there were mild psoriatic plaques on the veteran's scalp, 
hands, elbows, and knees.  The provider noted that, if the 
veteran's plaques cleared completely in the summer, use of 
the topical steroids would be tapered off.  

The report of a December 2002 VA examination discloses that 
the veteran reported that his psoriasis was the most improved 
it had been in years.  He was using topical emollient cream, 
and special shampoo, but was not using topical steroids.  He 
reported that his skin was sensitive.  No specific skin 
atrophy was found on examination.  The veteran reported that 
his psoriasis itched "pretty much most of the time here and 
there."  His scalp was clear.  There were two, small 
psoriatic lesions on his face near his mouth, one or two 
small lesions on the chest and back, 10 to 12 slightly scaly 
papules on the hands and forearms, and moderately scaly 
psoriatic lesions on the elbows, with a smaller number of 
lesions on the knees.  Color photographs taken at the time of 
the examination are consistent with the examiner's report, 
also showing scatted lesions on the veteran's legs and 
buttocks.  There was no exfoliation, no ulceration, and no 
crusting.  The examiner concluded that the veteran had mild 
psoriasis and mild pruritis.

VA outpatient treatment records reflecting the medications 
filled by VA from April 2002 to January 2003 reflect that no 
topical steroid cream was provided by VA.  However, 
outpatient treatment notes from April 2003 through June 2004 
reflect that a prescription for a topical steroid was 
provided.  

The report of VA examination conducted in June 2004 discloses 
that the veteran reported that his psoriasis was worst in 
winter.  The examiner noted that psoriasis was a chronic 
disorder which did tend to flare-up in winter.  The examiner 
notes that the veteran continued to use topical steroids 
creams.  The veteran's manifestations of psoriasis were mild, 
primarily on his elbows and knees.

Clinical records dated in December 2004 reflect that the 
veteran had minimal psoriasis at that time.  The veteran was 
to continue use of Nizoral shampoo and Lidex scalp lotion and 
cream.

Applicable law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

In this case, since entitlement to compensation for psoriasis 
has been in effect since 1971, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings; 
the more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  A claimant is entitled to separate evaluations 
for separate disabilities where the symptomatology is 
distinct and separate.  Id. at 262.

The veteran's service-connected skin disability is evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816.  DC 7816, 
as in effect prior to August 30, 2002, is evaluated by 
analogy to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  The criteria for evaluating eczema, as in 
effect when the veteran submitted the claim on appeal, at DC 
7806, provided that eczema was rated 10 percent disabling 
with exfoliation, exudation or itching which involved an 
exposed surface or an extensive area.  A 30 percent rating 
was warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.

Effective August 30, 2002, a new regulation was promulgated 
concerning rating for skin disorders.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the provisions of the 
rating schedule effective August 30, 2002, psoriasis is 
evaluated under criteria provided at DC 7816.  DC 7816 
provides that a noncompensable evaluation is assigned for 
psoriasis which requires only topical therapy.  Psoriasis 
affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of the exposed area of the body, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period, will be rated 
10 percent.  A 30 percent evaluation is assignable for 
psoriasis of 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of the exposed areas affected, or 
when systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Psoriasis affecting more than 40 percent of 
the entire body or more than 40 percent of exposed areas, or 
requiring constant or near-constant systemic therapy such as 
a corticosteroid or other immunosuppressive drugs during the 
past 12-month period, will be rated 60 percent disabling.  
Psoriasis may also be evaluated by analogy to disfigurement 
of the head, face, or neck or scars under the applicable 
Diagnostic Code, depending on predominant disability under DC 
7816.

Analysis

1.  Claim for an evaluation in excess of 10 percent prior to 
August 30, 2002

The veteran complains of constant itching, and that complaint 
is credible.  The clinical evidence establishes that, even 
when the veteran's psoriasis is generally quiescent, as it 
was at the February 1999 VA examination, the veteran always 
has some psoriatic lesions which are dry, flaking, and tend 
to itch.  At the time of the February 1999 VA examination, 
the veteran had lesions only on the elbows.  

When the claim was remanded following appeal to the Court 
from an August 2001 Board decision, the Board requested 
medical findings as to the frequency, duration, and severity 
of the veteran's complaints of itching, so that the Board 
could determine whether the veteran's statements that he was 
"never itch-free" met or approximated the criterion for 
"constant itching," one of the criteria for a 30 percent 
evaluation.  

The examiner who conducted the June 2004 VA examination 
stated that psoriasis covering more than 50 percent of the 
body surface would cause marked itching and discomfort.  The 
examiner noted that the veteran's psoriasis had not caused 
him to require hospitalization, and that it resulted in 
minimal discomfort.  While the veteran did not complain of 
itching skin at his clinical appointments generally, and 
there is no medical evidence that he has scarring due to 
itching, the clinical evidence reflects that the veteran used 
a variety of medications, including special shampoo, 
emollients, and, at times, topical corticosteroids to control 
his psoriasis prior to August 30, 2002.  Resolving in the 
veteran's favor reasonable doubt as to whether the veteran's 
testimony that he is never itch-free is equivalent to 
"constant itching" so as to warrant an evaluation in excess 
of 10 percent, the Board finds that the veteran meets the 
criterion for "constant itching" so as to warrant a 30 
percent evaluation prior to August 30, 2002.  

However, the veteran does not meet any criterion for an 
evaluation in excess of 30 percent under the criteria in 
effect prior to August 30, 2002, as a 50 percent rating under 
those criteria requires evidence of ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  

The examiner who conducted the February 1999 VA examination 
specifically noted that the veteran's psoriasis was inactive, 
and that lesions were primarily on the olecranon process (the 
elbows).  This evidence is unfavorable to a finding that 
there were ulcerations, extensive exfoliation or crusting, or 
that the psoriasis was exceptionally repugnant, and the 
evidence is not in equipoise to warrant an evaluation in 
excess of 30 percent.  

2.  Claim for an evaluation in excess of 30 percent from 
August 30, 2002

The preponderance of the evidence is also against a finding 
that the veteran met any of the revised criteria for an 
evaluation in excess of 30 percent as effective from August 
30, 2002.  The clinical evidence, including the December 2002 
color photographs and the June 2004 VA examination report, 
establish that the veteran's psoriasis does not affect 20 
percent or more of his entire body or 40 percent or more of 
the exposed areas of the body.  The clinical evidence 
establishes that the veteran has not required any systemic 
therapy for psoriasis, and that all therapy, including 
shampoo, scalp treatments, emollients, tar shampoo, and 
topical corticosteroid creams, have been topical, that is, 
not internal or systemic.  

The Board notes that the criteria for a noncompensable 
evaluation for psoriasis specially contrasts therapy which is 
"only topical" with therapy which is systemic, so as to 
warrant a 10 percent evaluation, when the systemic therapy 
lasts up to six weeks.  Although the evidence of record is 
devoid of evidence that the veteran has required any therapy 
for psoriasis that was other than topical since August 30, 
2002, a 30 percent evaluation has been assigned, and the 
Board will not disturb that evaluation.

The December 2002 color photographs and VA examination 
report, and the June 2004 VA examination report, reflect that 
the effect of the service-connected psoriasis on the 
veteran's face was minimal, with a few areas of lesion, small 
in size, and not open or ulcerating or otherwise repugnant.  
Further, this evidence does not  reflect involvement of more 
than 40 percent of the entire body or exposed areas or 
systemic therapy.  This evidence establishes that an 
evaluation in excess of 30 percent is not available from 
August 30, 2002 by analogy to scars or disfigurement of the 
face.

There is no evidence which is in equipoise to establish that 
the veteran met any criterion for a 60 percent evaluation 
from August 30, 2002, whether the current or previous rating 
criteria are applied.  As the veteran does not meet any 
criterion for an evaluation in excess of 30 percent, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent, from August 30, 2002.  

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 30 percent for psoriasis from August 30, 2002.  To this 
extent, the appeal must be denied.  

ORDER

A 30 percent evaluation for service-connected psoriasis, 
prior to August 30, 2002, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The appeal for an evaluation in excess of 30 percent for 
service-connected psoriasis from August 30, 2002, is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


